Opinion by
Judge Lindsay :
The instructions given for the commonwealth are free from any valid objections. Appellant does not make serious complaint to any of them except the one numbered 3.
The court did not, by said instruction, determine that a party who acted as “lookout” for a faro- bank, was necessarily guilty of the offense of setting up, exhibiting, and keeping a faro bank. The jury were bound, however, under the evidence in this case, to conclude that such was the fact. Still, they were left to- determine that *715question for themselves, being told by the court, that in order to convict, they must believe that appellant not only acted as “lookout,” but that, as such, he assisted'in conducting the game dealt by Tamp-pert. We see no error in the record prejudicial to appellant.

Hanney, for appellant.


Read, for appellee.

Judgment affirmed.